
	

113 S58 IS: Lines Interfere with National Elections Act of 2013
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 58
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to ensure that
		  voters in elections for Federal office do not wait in long lines in order to
		  vote.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lines Interfere with National
			 Elections Act of 2013 or the LINE Act of 2013.
		2.Minimum required
			 voting systems, poll workers, and election resources
			(a)Minimum
			 Requirements
				(1)In
			 generalTitle III of the Help America Vote Act of 2002 (42 U.S.C.
			 15481 et seq.) is amended by adding at the end the following new
			 subtitle:
					
						CAdditional
				requirements
							321.Minimum
				required voting systems and poll workers
								(a)In
				GeneralEach State shall provide for the minimum required number
				of voting systems, poll workers, and other election resources (including all
				other physical resources) for each voting site on the day of any Federal
				election and on any days during which such State allows early voting for a
				Federal election in accordance with the standards determined under section
				299.
								(b)Voting
				SiteFor purposes of this section and section 299, the term
				voting site means a polling location, except that in the case of
				any polling location which serves more than 1 precinct, such term shall mean a
				precinct.
								(c)Effective
				dateEach State shall be
				required to comply with the requirements of this section on and after September
				15,
				2014.
								.
				(2)Conforming
			 amendmentSection 401 of the
			 Help America Vote Act of 2002 (42 U.S.C. 15511) is amended by striking
			 and 303 and inserting 303, and subtitle C.
				(3)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end of the items relating to title III the following:
					
						
							Subtitle C—Additional
				Requirements
							Sec. 321. Minimum required voting systems
				and poll
				workers.
						
						.
				(b)Standards
				(1)In
			 generalTitle II of the Help America Vote Act of 2002 (42 U.S.C.
			 15321 et seq.) is amended by adding at the end the following new
			 subtitle:
					
						EGuidance and
				standards
							299.Standards for
				establishing the minimum required voting systems and poll workers
								(a)In
				GeneralNot later than January 1, 2014, the Attorney General, to
				the maximum extent practicable in coordination with the Commission, shall issue
				standards regarding the minimum number of voting systems, poll workers, and
				other election resources (including all other physical resources) required
				under section 321 on the day of any Federal election and on any days during
				which early voting is allowed for a Federal election.
								(b)Distribution
									(1)In
				generalThe standards described in subsection (a) shall provide
				for a uniform and nondiscriminatory distribution of such systems, workers, and
				other resources, and shall take into account, among other factors, the
				following with respect to any voting site (as defined in section
				321(b)):
										(A)The voting age
				population.
										(B)Voter turnout in
				past elections.
										(C)The number of
				voters registered.
										(D)The number of
				voters who have registered since the most recent Federal election.
										(E)Census data for
				the population served by such voting site.
										(F)The educational
				levels and socio-economic factors of the population served by such voting
				site.
										(G)The needs and
				numbers of disabled voters and voters with limited English proficiency.
										(H)The type of voting
				systems used.
										(2)No factor
				dispositiveThe standards shall provide that any distribution of
				such systems shall take into account the totality of all relevant factors, and
				no single factor shall be dispositive under the standards.
									(3)PurposeTo
				the extent possible, the standards shall provide for a distribution of voting
				systems, poll workers, and other election resources with the goals of—
										(A)ensuring an equal
				waiting time for all voters in the State; and
										(B)preventing a
				waiting time of over 1 hour at any polling place.
										(c)DeviationThe
				standards described in subsection (a) shall permit States, upon giving
				reasonable public notice, to deviate from any allocation requirements in the
				case of unforseen circumstances such as a natural disaster or terrorist
				attack.
								.
				(2)Conforming
			 amendmentSection 202 of such
			 Act (42 U.S.C. 15322) is amended—
					(A)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and
					(B)by inserting after
			 paragraph (4) the following new paragraph:
						
							(5)carrying out the duties described in
				subtitle
				E;
							.
					(3)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end of the items relating to title II the following:
					
						
							Subtitle E—Guidance and
				Standards
							Sec. 299. Standards for establishing the
				minimum required voting systems and poll
				workers.
						
						.
				3.Requirements for
			 jurisdictions with substantial voter wait times
			(a)Remedial plans
			 for States with excessive wait times
				(1)In
			 generalThe Help America Vote Act of 2002 (42 U.S.C. 15301 et
			 seq.) is amended by adding at the end the following new title:
					
						XRemedial plans
				for States with excessive wait times
							1001.Remedial
				plans for States with excessive wait times
								(a)In
				generalEach jurisdiction for which the Attorney General, to the
				maximum extent practicable in coordination with the Commission, determines that
				a substantial number of voters waited more than 90 minutes to cast a vote in
				the election for Federal office held on November 6, 2012, or any election for
				Federal office held on or after such date, shall comply with a State remedial
				plan established under this section in accordance with subsection (b).
								(b)State remedial
				plansThe Attorney General, to the maximum extent practicable in
				coordination with the Commission, shall establish for each State or
				jurisdiction which is required to comply with this section a State remedial
				plan to minimize the waiting times of voters in the State or
				jurisdiction.
								(c)Jurisdiction
				definedFor purposes of this section, the term
				jurisdiction has the meaning given the term registrar’s
				jurisdiction in section 8(j) of the National Voter Registration Act of
				1993 (42 U.S.C. 1973gg–6(j)).
								(d)Federal
				register noticeNot later than March 1 of the year following the
				year in which an election for Federal office is held, the Attorney General, to
				the maximum extent practicable in coordination with the Commission, shall
				publish in the Federal Register a list of States and jurisdictions that are
				required to comply with a State remedial plan under this section.
								(e)State remedial
				plan certificationNot later than September 1 of the year
				following the year in which the Attorney General publishes in the Federal
				Register a list described in subsection (d), the governor of each State
				included on the list shall submit to the Attorney General a letter certifying
				that the State has made a good faith effort to comply with the State remedial
				plan established for the State under this
				section.
								.
				(2)Conforming
			 amendmentSection 401 of the Help America Vote Act of 2002 (42
			 U.S.C. 15511), as amended by section 2(a)(2), is amended by striking and
			 subtitle C and inserting subtitle C, and title X.
				(3)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end the following:
					
						
							Title X—Remedial plans for States with
				excessive voter wait times
							Sec. 1001. Remedial plans for States with
				excessive voter wait
				times.
						
						.
				(b)Effective
			 DateThe amendments made by this section shall take effect on the
			 date of enactment of this Act.
			
